Citation Nr: 0504676	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-13 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for a benign brain 
tumor (claimed as lymphoma).

4.  Entitlement to service connection for skin lesions.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals from 
an October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied the veteran's claims for service connection for 
hypertension, hepatitis, a benign brain tumor (claimed as 
lymphoma), skin lesions, and PTSD.  In March 2003, a Decision 
Review Officer (DRO) with the RO conducted a de novo review 
of the veteran's claims, but likewise denied the claims.  The 
veteran testified at a hearing before the Board, held at the 
RO, in July 2004.

The issues of service connection for hepatitis and skin 
lesions are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All of the requisite notices and assistance owed to the 
veteran have been substantially provided, and all of the 
evidence necessary for an equitable disposition of the 
veteran's claims for service connection for hypertension, a 
benign brain tumor, and PTSD has been obtained.

2.  Hypertension and a benign brain tumor were first 
manifested many years after service, and these conditions 
have not been related by any competent evidence to his 
service or to any incident or disability caused during that 
service.  

3.  The veteran does not have a current, competent, 
recognized diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  A benign brain tumor was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101(3), 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

3.  Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has hypertension, a 
brain tumor, and PTSD due to his active service, including 
herbicide exposure during Vietnam service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).   One of the requirements for service connection is 
competent evidence that a claimed disability currently 
exists.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including brain tumors and hypertension).

In addition, a veteran who served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975, is presumed to have 
been exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

It should also be noted that claims based on Agent Orange 
exposure are unique in that entitlement, under the 
presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309, is based on an analysis of scientific 
evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  
According to the Agent Orange Act, National Academy of 
Sciences (NAS) was selected to review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides, as an independent, nonprofit scientific 
organization, with appropriate expertise, and which was not 
part of the Federal government.  Feb. 6, 1991, P.L. 102-4, § 
3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 
503(a), (b)(1), 105 Stat. 424, 425.  The statute further 
provides that "[i]f the Secretary determines that a 
presumption of service connection is not warranted, the 
Secretary, not later than 60 days after making the 
determination, shall publish in the Federal Register a notice 
of that determination. The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
on several occasions has published notice of diseases 
determined to be not associated with exposure to herbicide 
agents.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded to the claimant.  38 
U.S.C.A. § 5107(b).

The veteran served on active duty in the United States Army 
from April 1968 to March 1970, including a period of service 
in the Republic of Vietnam during the Vietnam War.  His 
service personnel records indicate that during his Vietnam 
service, his military occupational specialties included field 
wireman and switchboard operator.  

On his March 1970 separation physical examination and the 
accompanying medical history report, all relevant systems 
were normal, and the veteran denied any symptoms involving 
his blood pressure or mental status; blood pressure was 
124/78.  

Medical records have been received from a private doctor's 
office (Dr. Elage) for the period between 1991 and 2002. 

The veteran was seen for ill-controlled hypertension in 
November 1991.  Treatment continued thereafter as the 
hypertension became "controlled."  

In June 1997, after complaints of recent headache and 
dizziness, he was diagnosed with ill-controlled blood 
pressure and chronic alcoholism.

In November 1999, he was seen for severe hypertension with 
poor medication compliance.

In December 2001, after complaints of very recent dizziness 
and giddiness, he was diagnosed with a malignant neoplasm of 
the brain, and he was referred for a neurosurgical 
consultation.    

On neurological consultation in February 2002, it was noted 
that he actually had a history of intermittent episodes of 
lightheadedness from many years ago; he had thought that the 
episodes had been related to the withdrawal effects of 
alcohol.  He also was noted as having anxiety over his recent 
diagnosis.  The diagnosis was a benign tumor that had 
possibly been quite stable for many years.  

In August 2002, the veteran wrote that his in-service 
stressors included being subjected to continuous bombardment 
and mortar fire, as well as seeing many injured and dead 
soldiers.  He mentioned being diagnosed with chronic 
alcoholism and psychosexual dysfunction, along with symptoms 
of flashbacks, nightmares, and difficulty associating with 
friends and people.  

The veteran testified at a hearing before the Board in July 
2004.  He stated that he was never treated in service for 
hypertension, although he was told during basic training in 
service that he had high blood pressure.  He was diagnosed 
with hypertension when he was 40 years old.  With regard to 
hepatitis, he stated that he noticed yellow urine and a 
nauseating feeling while serving in Vietnam; he also 
described yellow hands.  He testified that he was told that 
he might have hepatitis at an aid station in service and that 
he was treated for hepatitis, which eventually "cleared 
up."  He reported having some type of a liver problem at 
present.  He also stated that he had been diagnosed with a 
benign brain tumor about five years ago.  Apparently, a 
doctor told him that the brain tumor was due to exposure to 
Agent Orange.  He disclosed that he had been first treated 
for a skin lesion about five years earlier.  The doctor 
related having been told of the possibility of an association 
between exposure to Agent Orange during his active service 
and the skin lesion.  He now reported having additional skin 
lesions on his back, legs, and left arm.   

Upon consideration of all of the evidence, the Board finds 
that service connection is not warranted for hypertension or 
for a benign brain tumor.  

First, neither condition was present during the veteran's 
active service.  At separation, the veteran did not report 
any pertinent abnormalities, and his blood pressure was 
124/78.

Second, there is no evidence of any hypertension to a degree 
of 10 percent or more within the one year after the veteran's 
separation from service.  In addition, while he was 
eventually diagnosed with a benign brain tumor, there is no 
evidence of any brain tumor to a degree of 10 percent or more 
within one year after separation from service.  See 
38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. § 3.307(a)(3), 
3.309(a).  In fact, hypertension was first noted in 1991, and 
a benign brain tumor was first diagnosed in late 2001 and 
early 2002, which was decades after his military service.

Third, neither hypertension nor brain tumors are listed among 
the diseases associated with herbicide exposure for purposes 
of presumptive service connection.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  

Finally, none of the available medical evidence relates the 
veteran's hypertension or benign brain tumor to his active 
service.  Evidence of such a nexus is required in order to 
establish service connection.  See Boyer, 210 F.3d at 1353.  
As noted above, hypertension and a benign brain tumor were 
first described many years after the veteran's service (1991 
and 2001-02, respectively).

Thus, service connection is not warranted for hypertension or 
for a benign brain tumor under any applicable law or 
regulation.

The Board now turns to the claim for service connection for 
PTSD, which requires consideration of additional applicable 
laws.
  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2004).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125.

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2002); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

In this case, the veteran does not have any history of 
psychiatric symptoms in service.  Moreover, he does not have 
any evidence of any PTSD or other psychiatric diagnosis for 
many years after service.  Indeed, there is only brief 
mention of anxiety associated with a 2002 diagnosis of the 
benign brain tumor.

Without a diagnosis of PTSD, service connection for PTSD 
cannot be established.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In sum, the weight of the credible evidence demonstrates that 
the veteran developed hypertension and a benign brain tumor 
many years after service and that neither condition is 
related to his active service or any incident therein, 
including any herbicide exposure.  Also, the veteran does not 
have a recognized diagnosis of PTSD.  As the preponderance of 
the evidence is against the claims, the "benefit-of-the-
doubt" rule is not applicable, and the claims must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
October 2002, that is, after the date of the VCAA's enactment 
on November 9, 2000.  However, even under Pelegrini, the 
notices regarding the veteran's claim informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
Board also concludes that any defect that may exist with 
regard to the timing of the VCAA notice to the veteran was 
harmless because of the extensive, thorough, and informative 
notices provided to him throughout the adjudication of this 
claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in May 2002, July 2002, and 
July 2003; and a statement of the case in March 2003.  The 
correspondence and adjudicative documents and measures also 
discussed specific evidence and the particular legal 
requirements applicable to the veteran's claim.  Taken 
together, all of these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  The veteran identified only two possible sources 
of medical evidence, and the VA has obtained all of those 
identified medical records.

The Court has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating a claim, 
the VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Service connection for hypertension is denied.

Service connection for a benign brain tumor is denied.

Service connection for PTSD is denied.

REMAND

In the judgment of the Board additional development is needed 
with regard to the claims for service connection for 
hepatitis and for skin lesions.

The veteran's service medical records discuss the possibility 
of infectious hepatitis.  In December 1969, after symptoms of 
recent brown urine, bile in his urine, minimal scleral 
icterus, and moderate hepatomegaly, he was seen to rule out a 
provisional diagnosis of infectious hepatitis.  In January 
1970, the veteran reported pain in his left side, which he 
feared might be a recurrence of hepatitis.  Post-service 
private medical records from January 1995 include diagnoses 
of chronic liver disease and cirrhosis.  They also mention a 
prior history of hepatitis from the veteran's active service.  
At present, however, there is insufficient information 
regarding the presence of any current residual of hepatitis.  
Although chronic liver disease and cirrhosis are noted, those 
diagnoses are not very detailed.  Therefore, on remand, the 
RO should schedule the veteran for an examination to 
determine what, if any, residuals of hepatitis the veteran 
now has.

Post-service medical records also describe removal of 
carcinoma from the veteran's right leg in February and March 
of 2002.

In addition, a veteran who served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975, is presumed to have 
been exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The list of diseases associated with herbicide exposure for 
purposes of the presumption includes certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
However, in this case, the record is inadequate as to the 
precise nature of the carcinoma that was diagnosed and 
excised in early 2002.  The veteran has also testified that 
he now has additional skin lesions that are similar to the 
skin cancer that was treated several years ago.  In the 
interest of thoroughness, the RO should schedule the veteran 
for an examination to assess both the nature of the skin 
lesion excised in 2002 and the nature of any skin lesions 
currently present.

With regard to both of these claims, the veteran has not 
reported any additional sources of relevant medical evidence, 
despite notice from the VA of the need for such evidence.  It 
also appears that the VA has obtained a complete set of 
records from Dr. Elage.  Absent any indication to the 
contrary, there is no indication of any need to request 
additional records from this non-VA medical provider.  

Accordingly, the case is remanded for the following actions.

1.  The RO should schedule the veteran 
for a VA examination to assess the 
current nature and diagnoses of any skin 
lesions or residuals of hepatitis.  The 
claims folder should be provided to the 
examiner.  The examiner should discuss 
the mention of infectious hepatitis in 
service, the post-service history of 
chronic liver disease and cirrhosis, and 
the skin cancer that was found and 
excised in 2002.  All necessary tests 
and procedures should be performed, 
including any pathological studies that 
may be needed.  The examiner should 
indicate whether the veteran now has any 
current residuals of hepatitis from his 
active service and should discuss what 
type of skin lesions the veteran had in 
2002 and at present.

2.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for hepatitis and for 
skin lesions.  If either decision 
remains adverse to the veteran, the RO 
should provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity for response.  
The case should then be returned to the 
Board for its review, as appropriate.

By this remand, the Board expresses no opinion as to the 
ultimate merits of the case on the claims for service 
connection for hepatitis or for skin lesions.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board is remanding.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


